10/24/2018 Case ‘alhétt Watenic Bax0-itm/Mail - Reccasen 4 8:tvi23890-FANN REF BUBIOW FUNG ISTHROLENGSONCAa0draer Retagidy Casé td Mediation
( M [ | Alberto Florida Employment Attorney <an@anlawfirm.com>

Re: Case 1:18-cv-23830-FAM RE: RUBIO v. UNIVISTA HOLDINGS INC et al Order Referring Case to Mediation

1 message

Alberto Florida Employment Attorney <an@anlawfirm.com> Tue, Oct 16, 2018 at 6:38 PM
To: JuanCarreraLaw <juancarreralaw@aol.com>

Well not only did | disclose this lawsuit before it was filed, but | also went to your office and explained the claim and not once until after the lawsuit was filed did you
mention that she did not work for the company during those dates.

| will confirm with my client once again but find it very unlikely that they would make such a claim if they did not even work during that time frame.

On Tue, Oct 16, 2018 at 4:20 PM Juan Carrera Law <juancarreralaw@aol.com> wrote:
Dear Mr. Naranjo,

This will confirm that pursuant to the Court’s Order Referring Case to Mediation, we agreed, during our telephone conference of earlier
today, to Neil Flaxman as the mediator in this case. It was also agreed that you would contact and coordinate with Mr. Flaxman the scheduling
of the mediation conference, for the second week of November, after 1 p.m., in the afternoon, so that we do not run into any conflict with any
morning hearings.

This will further confirm that you were advised by the undersigned that Your complaint is frivolous and lacks legal and/or factual merit and
should be dismissed. We do not wish to take up the Courts valuable time with unnecessary settlement conferences.

It was requested that you immediately dismiss the lawsuit against my clients with prejudice and agree to pay my clients reasonable attorneys
fees incurred through the date of dismissal.
We were retained by UniVista Insurance and Mr. Herrera to defend this case at our usual and customary billing rate of $450, per hour.

Juan M. Carrera Esq.

CARRERA & AMADOR, P.A.

221 S.W. LeJeune Rd.

Third Floor

Miami, Florida 33134

Telephone (305) 441-1544

Email address: JuanCarreraLaw@aol.com

https://mail.google.com/mail/u/07ik=87328cb4ef&view=pt&search=all&permthid=thread-f%3A 1614514745394261553%7Cmsg-a%3Ar-287290543995742259&simpl=msg-a%3Ar-287290543995742259... 1/6
